Citation Nr: 1026630	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to November 
1945.  He received numerous awards and decorations, including the 
Purple Heart Medal.  He died in October 2006.  The appellant in 
this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
Veteran's death.  

In May 2010, the appellant testified at a Board hearing at the 
RO.  At the hearing, she indicated that she wished to revoke the 
power of attorney in favor of The American Legion.  The appellant 
is advised that if she wishes, she may seek alternative 
representation at any time.  See 38 C.F.R. § 20.600 (2009) 
(providing that an appellant is entitled to representation in all 
stages of an appeal by a recognized organization, attorney, 
agent, or other authorized person).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009) and 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the delay, a remand of this matter is 
necessary to ensure that the appellant is afforded due process 
and to ensure that there is a complete record upon which to 
decide the claim so that the appellant is afforded every possible 
consideration.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to advise a claimant of the information and evidence not 
of record that is necessary to substantiate a claim, and of what 
part of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that the notice requirements of section 5103(a) apply generally 
to the following five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) degree 
of disability; and (5) effective date).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in the context of a claim for DIC benefits, a 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

A review of the record indicates that the appellant has not yet 
been provided with adequate notification pursuant to the Court's 
holdings in Hupp and Dingess.  This deficiency must be corrected 
on remand.  

Additionally, the Board notes that the record on appeal may be 
incomplete.  The appellant seeks service connection for the cause 
of the Veteran's death.  She has argued that she is entitled to 
service connection for the cause of the Veteran's death on a 
presumptive basis.  The record on appeal shows that the Veteran 
died in October 2006 from ischemic cardiomyopathy.  The appellant 
contends that the Veteran was a prisoner of war during World War 
II.  See 38 C.F.R. § 3.309(c)(2009) (providing that if a veteran 
is a former prisoner of war, atherosclerotic heart disease or 
hypertensive vascular disease shall be service connected if 
manifest to a compensable degree at any time after discharge, 
provided rebuttable presumption provisions are also satisfied).  

A review of the record indicates that both the RO and the 
appellant herself have expended considerable efforts to obtain 
service department records establishing the Veteran's POW status.  
These efforts included a January 2007 request by the RO to the 
National Personnel Records Center (NPRC) for records establishing 
the Veteran's status as a POW, including the dates and places of 
any confinement.  

In June 2007, NPRC responded as follows:  "Fire related record.  
A search of NPRC lists of WWII POWs was negative."  It is 
unclear from the RO's request and the NPRC's response, however, 
whether the Veteran's service treatment and personnel records 
were also destroyed in the 1973 fire at the NPRC.  

Under the VCAA, VA is required to obtain relevant records from a 
Federal department or agency, including records from the service 
department.  Indeed, VA may only end its efforts to obtain such 
records if it is concluded that the records sought do not exist 
or that further attempts to obtain them would be futile.  
See 38 C.F.R. § 3.159 (c)(2) (2009).  The Veteran's service 
treatment and personnel records are relevant to the appeal, as 
they may contain evidence pertaining to the appellant's 
entitlement to DIC benefits, both on a direct and presumptive 
basis.  In view of the foregoing, the RO must make adequate 
efforts to ensure that any available service treatment or 
personnel records have been obtained.  

In the event the RO is unable to obtain such records, the 
appellant must be provided with oral or written notice of that 
fact, including the identity of the records VA was unable to 
obtain, an explanation of the efforts VA made to obtain the 
records, and a description of any further action VA will take 
regarding the claim, including, but not limited to, notice that 
VA will decide the claim based on the evidence of record unless 
the claimant submits the records VA was unable to obtain.  38 
C.F.R. § 3.159(e).

The Board also notes that at her May 2010 Board hearing, the 
appellant recalled that during a February 2005 visit to the VA 
clinic in Bricktown, New Jersey, the Veteran had been "informed 
of his prisoner of war status."  She recalled that the Veteran 
became very agitated at the news.  To ensure the record on appeal 
is complete, the RO should request records from this VA facility.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the claim currently on appeal.  
This notice must include the additional 
notification requirements imposed by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the NPRC other 
appropriate repository of records and 
request complete service treatment and 
personnel records pertaining to the 
Veteran.  Efforts to obtain these records 
must continue until it is concluded that 
the information sought does not exist or 
that further attempts to obtain it would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  In 
the event the RO is unable to obtain these 
records, the appellant should be notified 
of this fact in accordance with 38 C.F.R. 
§ 3.159(e).

3.  The RO should contact the VA clinic in 
Bricktown, New Jersey, and request records 
corresponding to the Veteran's treatment 
there in February 2005.  

4.  After conducting any additional 
development deemed necessary based on the 
appellant's response to the notice letters 
discussed above or information received 
from NPRC, the RO should readjudicate the 
claim, considering all the evidence of 
record, as well as the appellant's 
entitlement to service connection for the 
cause of the Veteran's death on both a 
direct and presumptive basis.  If any 
benefit sought remains denied, the 
appellant and any representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The case should then be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


